DETAILED ACTION
The United States Patent & Trademark Office appreciates the application that is submitted by the inventor/assignee. The United States Patent & Trademark Office reviewed the RCE amendments submitted 10-15-2021 and has made the following comments below.
Applicant Arguments
In the provided disclosure, Applicant asserts that Singh uses a color image data in combination with a depth camera and therefore does not suggest performing the steps of the claim without using a depth camera to provide depth information of the patient.
In the provide disclosure, Applicant asserts that Wang fails to remedy the deficiencies regarding ascertaining the external surface model of the patient and the internal anatomical model.
Examiner Responses
Regarding the Applicant’s arguments, the Examiner finds the remarks to be persuasive. In reviewing the prior art it is clear that Singh uses a RGB color image data in combination with a depth camera, and thus fails to teach the claim as it is meant to be interpreted. Further, in regards to the database model, the combined references do not teach deriving the anatomical model using only the medical image database. Therefore, the rejections have been withdrawn.
Allowable Subject Matter
The following is the Examiners statement for reasons for allowance.
Claims 1 – 6 and 8 – 22 are allowed since the closest prior arts are Singh (US Pub. No. 2016/0306924 A1), Nafis (US Patent Pub. No. 5,740,802), and Wang (US Pub. No. 2017/0249423 A1), but do not teach the feature aspects presented in the claims, either alone or in combination.
Regarding independent claim 1, when looking at the available prior arts, none teach the method for calculating a personalized patient model, wherein the ascertaining of the external surface model of the 
Regarding independent claims 15 and 22, when looking at the available prior arts, none teach the device and computing unit comprising: a computing module embodied to, without using a depth camera to provide depth information of the patient, perform at least acquiring metadata of the patient, the metadata of the patient being assigned to at least one metadata category, obtaining, based on the metadata of the patient, an external surface model of the patient and an internal anatomical model of the patient, the internal anatomical model including a body cavity of the patient, ascertain obtaining an organ model of the patient based on the metadata of the patient and the internal anatomical model of the patient; and calculating the personalized patient model, wherein the external surface model of the patient and the organ model of the patient are combined, wherein the external surface model of the patient is ascertained using a surface model database including external surface models and using a medical image database including medical image datasets, the internal anatomical model of the patient is ascertained using only the medical image database from among the surface model database and the medical image database.
Drawings
The drawings submitted 06-16-2021 are accepted.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicolas J. Boyajian whose telephone number is (571)272-2660.  The examiner can normally be reached on Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLAS JAMES BOYAJIAN/Examiner, Art Unit 2664                   

/ONEAL R MISTRY/Primary Examiner, Art Unit 2664